Plaintiff relies on the rule that the judge of an inferior court is personally liable for the injuries consequent on a judgment given in a cause over which he had no jurisdiction. The rule is formulated inPrince v. Thomas, 11 Conn. 472, as follows: "If a warrant issues from a magistrate or officer of special and limited powers, who has not jurisdiction of the person, subject-matter and process, all who are voluntarily and actively engaged in its procurement and execution, are trespassers." This rule has been applied in a number of cases in which void process was issued by a justice of the peace, grand juror, or military officer. Burlingham
v. Wylee, 2 Root, 152; Grumon v. Raymond, 1 Conn. 40;Tracy v. Williams, 4 Conn. 107; Hall v. Howd,10 Conn. 514; Allen v. Gray, 11 Conn. 95; Dyer v. Smith,12 Conn. 384; Mallory v. Merritt, 17 Conn. 178; Church
v. Pearne, 75 Conn. 350, 53 A. 955. On the other hand, "a judge or justice is never answerable in a civil suit for a judgment rendered by him, in his judicial capacity, however erroneous, provided he has jurisdiction."Holcomb v. Cornish, 8 Conn. 375, 381. Or, as was said in McVeigh v. Ripley, 77 Conn. 136, 139,58 A. 701, provided "he had jurisdiction over the person, the process and the subject-matter."
In this case the jurisdiction over the parties and process turns on the question whether the defendant had jurisdiction over the subject-matter. "Jurisdiction of the subject-matter is the power to hear and determine cases of the general class to which the proceedings in question belong." 15 Corpus Juris, 734; 4 Words 
Phrases, 3886, 3887, and many cases cited. The Supreme Court of the United States defines jurisdiction as "the right to adjudicate concerning the subject-matter *Page 553 
in the given case. To constitute this there are three essentials: first, the court must have cognizance of the class of cases to which the one to be adjudged belongs; second, the proper parties must be present; and third, the point decided must be, in substance and effect, within the issue." Reynolds v. Stockton, 140 U.S. 254,268, 11 Sup. Ct. 773.
In this case the order complained of was passed in a proceeding instituted under General Statutes, § 4956, relating to the recording in this State of foreign probated wills. The proceeding was within the exclusive jurisdiction of the Court of Probate for the District of East Lyme, where the real estate in question was located, and the defendant as judge of that court was bound to take jurisdiction of the proceedings for the purpose of deciding whether there was, in the language of the statute, "sufficient objection" to recording the document so as to give it the same effect as if originally probated here. Having properly taken jurisdiction of the petition, the defendant notified the plaintiff and she appeared. He then had jurisdiction of the subject-matter and the parties, and his power to hear and determine the controversy cannot be seriously questioned.
That being so, he cannot be made liable in a civil action for having decided the case wrongly, or for having, in the progress of a case over which he had jurisdiction, promulgated orders and decrees which were in excess of his powers. In McVeigh v. Ripley, 77 Conn. 136,58 A. 701, a justice of the peace having jurisdiction to impose a fine of $7 for the larceny of any chattel not exceeding $15 in value, found the accused guilty of stealing a horse worth $10 and fined her $5. By another statute horse stealing was punishable by imprisonment only and not by a fine, and therefore the only disposition which the defendant could lawfully have made was *Page 554 
to have found probable cause and to have bound the accused over for trial in a higher court. In that case, as in this, the defendant had jurisdiction of the subject-matter and of the parties. He had a right to hear and dispose of the case, but he disposed of it erroneously by issuing an order which he had no authority to issue. And we said (p. 141): "If in exercising a jurisdiction which does belong to him he issues an illegal order, it is not to be treated as so absolutely void as to afford him no protection for what may be done under it;" citingHolcomb v. Cornish, 8 Conn. 375, 380; Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 347, 352; Ex parte Lange, 85 U.S. (18 Wall.) 163, 174; Lange v. Benedict, 73 N.Y. 12,32; Austin v. Vrooman, 128 N.Y. 229, 28 N.E. 477.
The trial court has found that the defendant did not act maliciously or corruptly, and the testimony does not require us to disturb that finding.
   There is no error.
In this opinion the other judges concurred.